Citation Nr: 0505033	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-32 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for coronary artery 
disease.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for pulmonary 
tuberculosis.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for cataract.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served in the Special Philippine Scouts from 
September 1946 to April 1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for 
coronary artery disease, pulmonary tuberculosis, cataract, 
and hearing loss.  

Although the July 2004 Supplemental Statement of the Case 
reflects that the RO addressed the threshold matter of new 
and material evidence, the Board itself must make a 
determination as to whether evidence is new and material 
before addressing the merits of a claim.  Barnett v. Brown, 8 
Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  
Thus, the question as to whether the evidence before the 
Board is new and material will be discussed below.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained (or made substantial efforts to obtain) all 
relevant evidence designated by the veteran.

2.  By rating decision dated in June 2001, service connection 
for coronary artery disease, pulmonary tuberculosis, 
cataract, and hearing loss was denied; a notice of 
disagreement was not received to initiate an appeal from this 
determination.

3.  Evidence received since the June 2001 rating decision is 
essentially cumulative in nature and does not present a 
reasonable possibility of substantiating the veteran's claims 
for service connection for coronary artery disease, pulmonary 
tuberculosis, cataract, or hearing loss.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision which denied entitlement to 
service connection for coronary artery disease, pulmonary 
tuberculosis, cataract, and hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the June 2001 rating decision is 
not new and material, and the appellant's claims of 
entitlement to service connection for coronary artery 
disease, pulmonary tuberculosis, cataract, and hearing loss 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2003).  These 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the January 2003 rating decision, the 
September 2003 Statement of the Case, January 2004, April 
2004, and July 2004 Supplemental Statements of the Case, and 
June 2004 letter sent to the appellant by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claims for service connection for coronary 
artery disease, pulmonary tuberculosis, cataract, and hearing 
loss, and complied with VA's notification requirements.  The 
Statement of the Case and Supplemental Statements of the Case 
set forth the laws and regulations applicable to the 
appellant's claims.  Further, the July 2004 letter from the 
RO to the appellant informed him of the types of evidence 
that would substantiate his claims, that he could obtain and 
submit private evidence in support of his claim, and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the appellant 
was notified and aware of the evidence needed to substantiate 
his claims for service connection for coronary artery 
disease, pulmonary tuberculosis, cataract, and hearing loss, 
of the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals for 
Veterans' Claims (Court) held that, for claims filed before 
the enactment of the VCAA (November 9, 2000), a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  With respect to the present 
claim, VCAA notice was not provided to the veteran before the 
RO decision that is the subject of this appeal.  

In the present case, the Board finds that VCAA notice was 
provided in June 2004.  The notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  38 C.F.R. § 20.1102 (harmless error); Bernard 
v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

As to the duty to tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)", the 
"fourth element" notice requirement from the language of 
38 C.F.R. § 3.159(b)(1), although the VCAA notice provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims and any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless, non-prejudicial error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, in a recent opinion, VA 
General Counsel held that section 5103(a) does not require VA 
to seek evidence from a claimant other than that identified 
by VA as necessary to substantiate the claim.  See VAOPGCPREC 
1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  As noted above, the RO contacted the appellant by 
June 2004 correspondence and asked him to identify all 
medical providers who had treated him for his claimed 
disorders.  Thereafter, in August 2004, the veteran responded 
that he had no more evidence to submit.  Additionally, in a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

In this regard, it is noted that the RO has determined that 
the veteran's service medical records are not available.  An 
August 2004 memorandum concludes that the RO followed all 
procedures to locate and obtain the veteran's service medical 
records, and lists the actions in detail.  All available 
post-service medical records have been obtained.  

As to any duty to provide an examination and/or seek a 
medical opinion for the appellant's claim, the Board notes 
that there is no duty under the VCAA to provide an 
examination or opinion absent the submission of new and 
material evidence.  See 38 C.F.R. § 
3.159(c)(4)(C)(iii)(2004).  

For all of the preceding reasons, VA has fulfilled its duties 
under VCAA for this appeal.

New and Material Evidence

Pursuant to 38 C.F.R. § 20.1100, unless the Chairman of the  
Board orders reconsideration of a Board decision, the Board 
decision is final.  

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a Statement of the Case.  38 C.F.R. § 19.26.  
A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

The provisions of the regulation pertaining to an application 
to reopen a claim, 38 C.F.R. § 3.156, were changed only for 
claims filed on or after August 29, 2001.  66 Fed. Reg. 45620 
(Aug. 29, 2001), codified at 38 C.F.R. § 3.156 (2004).  The 
veteran's application to reopen his claims for service 
connection was filed in December 2002; consequently, the 
current version of § 3.156, which became effective August 29, 
2001, applies.

Under the revised provisions of 38 C.F.R. § 3.156(a), a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2004).  

Background

The veteran served in the Special Philippine Scouts from 
September 1946 to April 1947.  In June 1999, he filed a claim 
for service connection for coronary artery disease, pulmonary 
tuberculosis, cataract, and hearing loss.  The RO issued a 
decision in June 2001 in which it denied service connection 
for the veteran's claimed disorders based on a finding that 
the evidence did not establish that the veteran's claimed 
disorders were incurred during his period of military service 
or within an applicable presumptive period.  The veteran was 
advised of this determination and furnished notice of 
appellate rights and procedures, but a timely notice of 
disagreement was not received to initiate an appeal.  This 
decision therefore became final.  38 U.S.C.A. § 7105(c).  

The medical evidence of record at the time of the June 2001 
rating decision consisted of a May 1999 statement from T. B. 
Tulud, M.D., wherein the physician reported that the veteran 
had been under his care since 1998.  This statement also 
included a summary of the veteran's medical history, 
including blurring of vision and deafness since 1993, and 
chest pain on exertion and PTB since 1996.  

In July 1999, the RO requested the veteran's service medical 
records from the service department.  A January 2000 response 
from the service department notes that the record is fire 
related.  It is further noted that there are no service 
medical records or surgeon general reports available for the 
veteran.  

Since the June 2001 rating decision, the veteran provided 
testimony at a personal hearing before a Decision Review 
Officer and submitted copies of private treatment reports.  

Specifically, during his December 2003 personal hearing, the 
veteran recalled that his defective vision is the result of 
always feeling tired during his period of military service.  
The veteran further recalled experiencing chest pain during 
service.  Additionally, the veteran reported that he was 
never treated by a doctor in service.  

Private treatment records reflect that, in March 2004, the 
veteran underwent audiometric examination which includes a 
finding of bilateral severe sensorineural hearing loss, 
ophthalmology examination which notes a diagnosis of 
cataract, and X-ray finding which consists of impressions of 
pulmonary hyperaeration, no evident cavitary lesion, 
bronchitis difficult to rule out, slight cardiomegaly, and 
atherosclerosis.  A May 2002 treatment report notes a finding 
of Koch's infection.  A May 2004 treatment report reflects 
treatment for both eyes.  

Analysis

The Board notes that the veteran's claims for service 
connection were previously denied because there was no 
medical evidence of any disabilities in service or for many 
years after service.  The veteran has submitted treatment 
reports and a medical statement documenting the treatment he 
is receiving for current disabilities.  However, the 
veteran's service connection claims were denied because there 
was no contemporaneously recorded evidence of any of the 
disorders or other relevant findings during service and no 
competent evidence of a nexus between any of the disorders 
and any incident of service.  

Since the June 2001 rating decision, the veteran has provided 
personal hearing testimony to the effect that, although he 
never received medical treatment during his period of 
military service, he experienced chest pain and always felt 
tired.  He also indicated his belief that his defective 
vision is the result of constant fatigue.  These statements 
are new; however, they merely recall symptoms which he 
experienced over 50 years ago, they are not competent 
evidence that links coronary artery disease, pulmonary 
tuberculosis, cataract, or hearing loss to service.  That is, 
these statements are not material because, as a layperson, 
the veteran is not competent to make a medical diagnosis or 
to render a medical opinion relating a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).

The veteran has also submitted additional post-service 
medical records.  However, this medical evidence simply 
reflects the veteran's continued treatment for his illnesses.  
Thus, the evidence is cumulative in that it only confirms 
what was previously known, that he currently has the claimed 
disabilities.  The evidence has the same deficiency as the 
previously considered evidence; it does not include a 
competent opinion suggesting a nexus between a current 
diagnosis and a remote  incident of service.  This evidence 
is not new and material and does not warrant the reopening of 
the claim.  

In sum, there is no dispute that the veteran currently 
experiences a number of illnesses or that he is in need of 
medical treatment.  However, the evidence submitted since the 
June 2001 rating decision only shows that the veteran is 
being treated for disabilities many years after service; the 
record remains devoid of contemporaneously recorded findings 
indicative of any of the disabilities at issue during or more 
proximate to service, nor does it include a competent opinion 
suggesting a causal link between any of the disabilities at 
issue and service.  The Board concludes that the evidence 
received since the June 2001 rating decision is essentially 
cumulative in nature and does not present a reasonable 
possibility of substantiating the veteran's claims for 
service connection for coronary artery disease, pulmonary 
tuberculosis, cataract, or hearing loss.


ORDER

The appellant's claim for service connection for coronary 
artery disease, pulmonary tuberculosis, cataract, and hearing 
loss is denied.



_______________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


